DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 11, it is suggested to insert “over” after “channel (PDCCH)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (2020/0213065) in view of Takeda et al (2020/0280970).
Regarding claims 1 and 17, Takeda (...065) discloses a method and a terminal device in a communication network (see a user terminal in paragraph 0011), comprising: a processor; and a memory storing code (see figure 9), wherein the processor is configured to, when the code is running, cause the terminal device at least to: receive resource configuration information from a network device (see the base station in figures 5 and 6) (see the control section 301 of the base station performs control for transmitting the BWP configuration and the CORESET configuration and their relationship to the user terminal in paragraphs 0124-0125), wherein the certain COntrol REsource SET (CORESET) and a certain BandWidth Part (BWP) (used by the user terminal)). Takeda (...065) doesn't specifically disclose over at least two control resource sets. However, Takeda (...970) discloses this feature (see the BWP configuration includes one or a plurality of CORESET configurations in paragraphs 0042 and BWP configuration 1 (for example, DL BWP configuration) includes two CORESET configurations (CORESET configurations 1 and 2) in paragraphs 0043). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 2 and 18, Takeda (...065) in view of Takeda (...970) discloses wherein the resource configuration information comprises configuration information of each of the M BWPs, and a configuration information of the iLh BWP in the M BWPs comprises information 
Regarding claims 3 and 19, Takeda (...065) in view of Takeda (...970) discloses the terminal device at least to obtain, from configuration information of the target BWP, information about the at least two control resource set corresponding to the target BWP (see the abstract of Takeda (...065)).
Regarding claims 4 and 20, Takeda (...065) discloses wherein information about each control resource set of the at least twoe control resource set corresponding to the i* BWP comprises information about a frequency-domain resource allocated to each control resource set in the i* BWP (see a CORESET frequency resource in paragraph 0034 of Takeda (...065)).
Regarding claim 5, Takeda (...065) discloses wherein the information about each control resource set of the at least two control resource set corresponding to the i* BWP further comprises information about a time-domain resource that is located in each control resource set and used to monitor the PDCCH (see a time resource in paragraph 0034 of Takeda (...065)).
Regarding claims 6 and 21, Takeda (...065) discloses wherein the information about each control resource set of the at least two control resource set corresponding to the i* BWP further comprises information about a control resource set (CORESET) corresponding to the i* BWP (see a relationship between CORESETs and DL/UL BWPs in paragraphs 0014, 0027 of Takeda (...065)).

	Regarding claims 9-11, 13-16, and 23-29, claims 9-11, 13-16, and 23-29 claimed a network device and its corresponding method that is a reverse process of a method performed by a terminal claimed in claims 1-8, 17, and 19-22. Claims 9-11, 13-16, and 23-29 are, therefore, subject to the same rejection.
Regarding claim 12, Takeda (...065) discloses wherein information about at least two control resource set corresponding to the configuration information of the i* BWP is carried in a dedicated field of the i* BWP (see the configured DL BWPs may include a COntrol REsource SET (CORESET) in paragraph 0027 of Takeda (...065)).

Response to Arguments
Applicant’s arguments, see page 10 of the remarks, filed 1/28/21, with respect to the rejections of claims 1-7 and 9-29 under Takeda (...065) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takeda (...970). Note that the feature “at least two control resource sets” is disclosed by Takeda (...970) as described in previous paragraphs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472